           Case 3:18-cv-01464-GAG-BJM Document 40 Filed 12/26/19 Page 1 of 1




 1                           IN THE UNITED STATES DISTRICT COURT

 2                             FOR THE DISTRICT OF PUERTO RICO

 3

 4    JUAN A. SANTAIGO DEL VALLE, et al.,

 5    Plaintiffs,

 6    v.                                               CIVIL NO. 18-1464 (GAG-BJM)

 7    METROPOL HATO REY, LLC, et al.,

 8    Defendants.

 9

10                                                JUDGMENT

11          As per Plaintiffs’ request for voluntary dismissal under Rule 41 (a)(1) of the Federal Rules

12   of Civil Procedure (Docket No. 39), judgment is hereby entered DISMISSING with prejudice

13   Plaintiffs’ claims against Defendants.

14
            SO ORDERED.
15
            In San Juan, Puerto Rico this 26th day of December, 2019.
16

17                                                               s/ Gustavo A. Gelpí
                                                               GUSTAVO A. GELPI
18                                                           United States District Judge

19

20

21

22

23

24
